Case: 12-10107     Document: 00511899533         Page: 1     Date Filed: 06/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 26, 2012
                                     No. 12-10107
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MICHAEL ANTHONY DAVIS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:05-CR-111-2


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Michael Anthony Davis, federal prisoner # 33896-177, appeals the denial
of his 18 U.S.C. § 3582(c)(2) motion, in which he argued that he was entitled to
reduction in sentence pursuant to Amendment 750 to the United States
Sentencing Guidelines. Davis was convicted in 2005 of conspiring to possess and
distribute cocaine and distributing cocaine base and was sentenced at the bottom
of the applicable guidelines range to 360 months of imprisonment.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 12-10107     Document: 00511899533    Page: 2   Date Filed: 06/26/2012

                                 No. 12-10107

      Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence “in the case of a defendant who has been sentenced to a term of
imprisonment based on a sentencing range that has subsequently been lowered
by the Sentencing Commission pursuant to 28 U.S.C. 994(o).” § 3582(c)(2); see
United States v. Doublin, 572 F.3d 235, 237 (5th Cir. 2009). We review the
district court’s decision whether to reduce a sentence under § 3582(c)(2) for
abuse of discretion and the district court’s interpretation of the Guidelines de
novo. United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
      Although application of the amendment at issue would reduce Davis’s base
offense level, it would not alter the sentencing guidelines range upon which his
sentence was based. Accordingly, because Davis’s sentencing guidelines range
would remand unchanged at 360 months to life imprisonment, § 3582(c)(2) does
not authorize a reduction in his sentence. See U.S.S.G. § 1B1.10(a)(2)(B), p.s.,
comment. (n.1(A)).
      To the extent that Davis challenges the application of a sentencing
enhancement and the determination that he was responsible for 2.7 kilograms
of cocaine base, a § 3582(c)(2) motion “is not a second opportunity to present
mitigating factors to the sentencing judge, nor is it a challenge to the
appropriateness of the original sentence.” United States v. Whitebird, 55 F.3d
1007, 1011 (5th Cir. 1995).
      AFFIRMED.




                                       2